DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 have been entered.

Response to Arguments

Applicant's amendments of claims and arguments filed 2/10/2021 have been fully considered but not persuasive: 
With regarding to newly added amendment in claim 1 which recites “the metric reflects a tradeoff between a change in bitrate and a change in visual quality”; 
Barkley disclose a such a metric reflects a tradeoff between a change in bitrate and a change in visual quality, which is based on an increase in a visual quality score when increasing from the first resolution to the second resolution,
Examiner points out in the last Final Office Action of 12/10/2020 that Barkley indeed teaches such particular metric reflects a tradeoff between a change in bitrate and a change in visual quality, which is based on an increase in a visual quality score when increasing from the first resolution to the second resolution (see Barkley: e.g., -- to choose to encode some portion or portions of the video at multiple levels of coded resolution…..The encoder can code some pictures of the video sequence at lower coded resolutions to achieve a lower encoded bit-rate, display size or display quality.  When desired to use the lower coding resolution, the encoder filters and down-samples the picture(s) to the lower resolution….the encoder can code some pictures of the video sequence at higher coded resolutions to achieve a higher encoded bit-rate, display size or display quality.  When desired to use the higher coding resolution, the encoder filter retains a larger portion of the original video resolution.  This is typically done by encoding an additional layer representing the difference between the video with larger resolution and the version of the lower resolution layer interpolated to match the size of the larger resolution video.--, in [0053] {herein desired quality, bitrate, the to be matched size, and frame rate can be a threshold for a metric, such as “a given set of design constraints and performance requirements” in [0003]}), it is clearly states that higher coded resolutions to achieve a high encoded bit-rate, and a change in visual quality, and this is tradeoff if encoded bite-rate is reduced, then the visual quality would be reduced as well. Herein “metric” is interpreted as “values”, or “variables“, or “parameters”.   
It is clearly taught by Barkley that above “bitrate, image size, or displayed image size, and/or frame rate, such as frames/second… etc., “ are the one or combinations of metric, which is based on an increase in a visual quality score when increasing from the first resolution to the second resolution, for example: when resolution increasing, the value of bitrate, image size, and frame rate represented as frames/second increasing, and they are the visual quality scores;
Applicant also states that 2) Barkley would have to disclose selecting the lower resolution as the base layer resolution for one portion of video and selecting higher 

Applicant further states that Barkley does not contain such teaching.
However, the Examiner disagrees, because Barkley teaches selecting the lower resolution as the base layer resolution for one portion of video and selecting higher resolution as the enhancement layer resolution for another portion of video based on the a threshold for that particular metric (see Barkley: e.g., -- allowing the encoder the flexibility to choose to encode some portion or portions of the video at multiple levels of coded resolution…..The encoder can code some pictures of the video sequence at lower coded resolutions to achieve a lower encoded bit-rate, display size or display quality.  When desired to use the lower coding resolution, the encoder filters and down-samples the picture(s) to the lower resolution….the encoder can code some pictures of the video sequence at higher coded resolutions to achieve a higher encoded bit-rate, display size or display quality.  When desired to use the higher coding resolution, the encoder filter retains a larger portion of the original video resolution.  This is typically done by encoding an additional layer representing the difference between the video with larger resolution and the version of the lower resolution layer interpolated to match the size of the larger resolution video.--, in [0053] {herein desired quality, bitrate, the to be matched size, and frame rate can be a threshold for a metric, such as “a given set of design constraints and performance requirements” in [0003]}; and also see: --In the context of digital video, spatial resolution may be measured or expressed as a number of pixels in a frame, picture or image.  For example, a digital image size of 640.times.480 pixels equals 326,688 individual pixels.  In general, images having higher spatial resolution are composed with a greater number of pixels than those of lower spatial resolution.  Spatial resolution may affect, among other things, image quality for a video frame, picture, or image….temporal resolution may be measured or expressed as a frame rate, or a number of frames of video information captured per second, such as 15 frame/s, 30 frame/s, 60 frame/s, and so forth.  In general, a higher temporal resolution refers to a greater number of frames/s than those of lower temporal resolution.  Temporal resolution may affect, among other things, motion rendition for a sequence of video images or, frames.  A video stream or bitstream may refer to a continuous sequence of segments (e.g., bits or bytes) representing audio and/or video information. …. A media processing device may combine the digital video information decoded from each video layer in various ways to provide different levels of video quality in terms of spatial resolution and/or temporal resolutions.  The media processing device may then reproduce the decoded digital video information at the selected level of spatial resolution and temporal resolution on one or more displays.--, in [0020]-[0023]; and further see: in [0054]-[0058] {herein, frame rate such as T=15 frames/s is the a threshold for that particular metric of frame rate, which is threshold for selecting lower resolution of BL sequence as a portion of the video, and correspondingly, T=30 frames as the threshold for selecting a higher resolution, such as enhancement layer}); 

	Furthermore, Examiner would like to point out, as discussed in the Advisory Action of 2/23/2021, that the term “reflects a tradeoff” used in the amendment “the metric reflects a tradeoff between a change in bitrate and a change in visual quality” is not well defined, the meaning of the term “reflects a tradeoff” is vague, indefinite and unclear. Thus, it renders above limitation would be interpreted in the broadest reasonable interpretation.  And, it would be helpful to further define how the resolutions are being selected, and what is/are included as metric.

	Therefore, amended claims 1-21 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-11, 13-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130089154 A1), and in view of Sakazume (US 20110075734 A1), and further in view of Barkley (US 20080043832 A1).
Re Claim 1, Chen discloses a computer-implemented method, comprising: 
partitioning a source video sequence associated with a media title into a plurality of subsequences that includes a first subsequence and a second subsequence (see Chen: e.g., --coding video sequences that include frames, or "pictures," having different spatial resolutions….the resolution-adaptive coded video sequence may comprise two or more sub-sequences which may be coded--, in [0005[-[0008], [0040], [0052], also see: --The slice may be divided into multiple video blocks (and possibly into sets of video blocks referred to as tiles).--, in [0057], [0081], and [0128]);
Chen  however does not explicitly disclose selecting a first resolution for encoding the first subsequence and a second resolution for encoding the second subsequence based on a threshold for a metric that varies based on resolution, wherein the second resolution is greater than the first resolution,
Barkley discloses selecting a first resolution for encoding the first subsequence and a second resolution for encoding the second subsequence based on a threshold for a metric {that varies based on resolution}, wherein the second resolution is greater than the first resolution , and the metric reflects a tradeoff between a change in bitrate and a change in visual quality when increasing from the first resolution to the second resolution (see Barkley: e.g., -- allowing the encoder the flexibility to choose to encode some portion or portions of the video at multiple levels of coded resolution…..The encoder can code some pictures of the video sequence at lower coded resolutions to achieve a lower encoded bit-rate, display size or display quality.  When desired to use the lower coding resolution, the encoder filters and down-samples the picture(s) to the lower resolution….the encoder can code some pictures of the video sequence at higher coded resolutions to achieve a higher encoded bit-rate, display size or display quality.  When desired to use the higher coding resolution, the encoder filter retains a larger portion of the original video resolution.  This is typically done by encoding an additional layer representing the difference between the video with larger resolution and the version of the lower resolution layer interpolated to match the size of the larger resolution video.--, in [0053] {herein desired quality, bitrate, the to be matched size, and frame rate can be a threshold for a metric, such as “a given set of design constraints and performance requirements” in [0003]; it is clearly states that higher coded resolutions to achieve a high encoded bit-rate, and a change in visual quality, and this is tradeoff if encoded bite-rate is reduced, then the visual quality would be reduced as well. Herein “metric” is interpreted as “values”, or “variables“, or “parameters”.   
It is clearly taught by Barkley that above “bitrate, image size, or displayed image size, and/or frame rate, such as frames/second… etc., “ are the one or combinations of metric, which is based on an increase in a visual quality score when increasing from the first resolution to the second resolution, for example: when resolution increasing, the value of bitrate, image size, and frame rate represented as frames/second increasing, and they are the visual quality scores}); and also see: --In the context of digital video, spatial resolution may be measured or expressed as a number of pixels in a frame, picture or image.  For example, a digital image size of 640.times.480 pixels equals 326,688 individual pixels.  In general, images having higher spatial resolution are composed with a greater number of pixels than those of lower spatial resolution.  Spatial resolution may affect, among other things, image quality for a video frame, picture, or image….temporal resolution may be measured or expressed as a frame rate, or a number of frames of video information captured per second, such as 15 frame/s, 30 frame/s, 60 frame/s, and so forth.  In general, a higher temporal resolution refers to a greater number of frames/s than those of lower temporal resolution.  Temporal resolution may affect, among other things, motion rendition for a sequence of video images or, frames.  A video stream or bitstream may refer to a continuous sequence of segments (e.g., bits or bytes) representing audio and/or video information. …. A media processing device may combine the digital video information decoded from each video layer in various ways to provide different levels of video quality in terms of spatial resolution and/or temporal resolutions.  The media processing device may then reproduce the decoded digital video information at the selected level of spatial resolution and temporal resolution on one or more displays.--, in [0020]-[0023]; and further see: in [0054]-[0058] {herein, frame rate such as T=15 frames/s is the a threshold for that particular metric of frame rate, which is threshold for selecting lower resolution of BL sequence as a portion of the video, and correspondingly, T=30 frames as the threshold for selecting a higher resolution, such as enhancement layer});
Chen and Barkley are combinable as they are in the same field of endeavor: encoding/decoding video data with scalable video encoder. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s medium using Barkley’s teachings by including selecting a first resolution for encoding the first subsequence and a second resolution for encoding the second subsequence based on a threshold for a metric that varies based on resolution, wherein the second resolution is greater than the first resolution, and the metric reflects a tradeoff between a change in bitrate and a change in visual quality when increasing from the first resolution to the second resolution to Chen’s pixels to first and second encoding resolution in order provide and multiplex multiple levels of spatial resolution and/or temporal resolution in a single video stream (see Barkley: e.g., in [0022], [0053]),
Chen as modified by Barkley further disclose generating a first encoded subsequence based on the first subsequence and the first resolution (see Chen: e.g., --wherein the first sequence parameter set indicates the first resolution of the one or more frames of the first sub-sequence--, in abstract, and in [0071]);
generating a second encoded subsequence based on the second subsequence and the second resolution (see Chen: e.g., --The second sub-sequence may include one or more frames each having a second resolution. The first sub-sequence may be different than the second sub-sequence, and the first resolution may be different than the second resolution.--, in [0071], [0085], and [0125]);
Chen however does not explicitly disclose aggregating the first encoded subsequence and the second encoded subsequence to generate a first encoded video sequence,
Sakazume teaches aggregating the first encoded subsequence and the second encoded subsequence to generate a first encoded video sequence (see Sakazume: Figs. 9-10, “block 109 Multiplexer” to “Output (Encoded Bit Sequence), which combining/aggregating the first encoded subsequence from “1st encoder” of standard resolution and  the second encoded subsequence from “2nd Encoder” of a higher resolution, -- as illustrated in FIG. 9 for instance, a first encoder configured to work on a subsequence of a sequence of moving pictures with a standard resolution… a first super-resolution enlarger configured to work on the subsequence of the sequence of moving pictures with the standard resolution to implement a process for a first super-resolution enlargement to create a set of super-resolution enlarged pictures with a resolution higher than the standard resolution… a second encoder configured to have the set of super-resolution enlarged and converted pictures from the first resolution converter as a set of encoding target pictures to implement a second combination of processes for a prediction and an encoding to create a second sequence of encoded bits.--, in [0008], and, -- a multiplexer 109 working to multiplex a sequence of encoded bits from the first encoder 102, a sequence of encoded bits from the second encoder 107, and the like.--, in abstract, and in [0062], and [0066]-[0067]);
Chen (as modified by Barkley) and Sakazume are combinable as they are in the same field of endeavor: encoding/decoding video data in multiple subsequences with different resolutions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method using Sakazume’s teachings by including aggregating the first encoded subsequence and the second encoded subsequence to generate a first encoded video sequence to Chen’s video data processing in order to encode and transmit more information on spatial frequency components than information on spatial frequency components that can be represented by a resolution of input moving pictures (see Sakazume: e.g., in [0007]),
Chen as modified by Barkley and Sakazume further disclose wherein at least a portion of the first encoded video sequence is subsequently streamed to an endpoint device during a playback of the media title (see Chen: e.g., -- system 10 may be configured to support one-way or two-way video transmission to support applications such as video streaming, video playback, video broadcasting, and/or video telephony--, in [0042]-[0045]; also see Sakazume: -- The multiplexer 1809 acquires sequences of encoded bit as reencoded and supplied, and works complying with a prescribed syntax structure, to implement a process for a multiplexing, while inserting identification data for identification of sets of data used in the encoding, involving data on encoding modes and data on parameters of respective types, to create a sequence of encoded bit as multiplexed to output (step S715)--, in [0370]; also see: -- a step of implementing a process for a prescribed demultiplexing on a sequence of input encoded bits, outputting at least a first and a second sequence of encoded bits;… inserting encoding information inclusive of identification information for identification of information on encoding modes and parameters of respective types used, creating a sequence of encoded bits as multiplexed--, in claims 21-22).

Re Claim 2, Chen as modified by Barkley and Sakazume further disclose each of the subsequences included in the plurality of subsequences comprises a shot sequence (see Chen: e.g., --coding video sequences that include frames, or "pictures," having different spatial resolutions….the resolution-adaptive coded video sequence may comprise two or more sub-sequences which may be coded--, in [0005[-[0008], [0040], [0052], also see: --The slice may be divided into multiple video blocks (and possibly into sets of video blocks referred to as tiles).--, in [0057], [0081], and [0128]).

Re Claim 3, Chen as modified by Barkley, and Sakazume further disclose selecting the first resolution comprises computing the first resolution based on a two-dimensional frequency spectrum of a first frame included in the first subsequence (see Sakazume: e.g., -- including information on frequency components in the spatial direction and the temporal direction that has been potentially contained in the input moving pictures--, in abstract, and, -- input moving pictures would undergo a band limitation to information on their spatial frequency components in the spatial direction that can be represented by the standard resolution.--, in [0006]; also see Barkley: e.g.,  -- allowing the encoder the flexibility to choose to encode some portion or portions of the video at multiple levels of coded resolution…..The encoder can code some pictures of the video sequence at lower coded resolutions to achieve a lower encoded bit-rate, display size or display quality.  When desired to use the lower coding resolution, the encoder filters and down-samples the picture(s) to the lower resolution….the encoder can code some pictures of the video sequence at higher coded resolutions to achieve a higher encoded bit-rate, display size or display quality.  When desired to use the higher coding resolution, the encoder filter retains a larger portion of the original video resolution.  This is typically done by encoding an additional layer representing the difference between the video with larger resolution and the version of the lower resolution layer interpolated to match the size of the larger resolution video.. It is encoded by calculating the difference between the 320.times.240 video and the 160.times.120 base layer interpolated by a factor of 2 horizontally and vertically to match the 320.times.240 resolution of the first enhancement layer.--, in [0053]).

Re Claim 4, Chen as modified by Sakazume, and Barkley further disclose prior to aggregating the first encoded subsequence and the second encoded subsequence:
generating a third encoded subsequence based on the first subsequence and a third resolution that is lower than the first resolution (see Sakazume: e.g., -- The third encoder 108 is configured for functions to acquire from the first super-resolution enlarger 103 super-resolution enlarged pictures from the third resolution converter 110 resolution conversion enlarged decoded pictures with a high resolution, and from the second super-resolution enlarger 105 super-resolution enlarged decoded pictures with the high resolution, to have acquired super-resolution enlarged pictures as encoding target pictures, resolution conversion enlarged decoded pictures from the third resolution converter 110 as first reference pictures, and super-resolution enlarged decoded pictures from the second super-resolution enlarger 105 as second reference pictures, and implement thereon a combination of processes for prescribed prediction and encoding to create a third sequence of encoded bits, and supply the multiplexer 109 with the third sequence of encoded bits thus created. --, in [0191]);
computing a delta bitrate based on a first bitrate associated with the first encoded subsequence and a second bitrate associated with the third encoded subsequence (see Sakazume: e.g., Fig. 10, -- a second reference picture buffer 418, and a code rate controller 423 added anew.--, in [0148], and, --The first encoder element 403 is configured for a function to vary the code rate of a first sequence of encoded bits being created in the process for encoding, in accordance with control information from the code rate controller 423.--, in [0153], [0175], [0180]-[0182]; and in Fig. 18, and in [0229]-[0230]);
computing a delta visual quality score based on a first visual quality score associated with the first encoded subsequence and a second visual quality score associated with the third encoded subsequence, wherein both the first visual quality score and the second visual quality score are associated with a target resolution (see Sakazume: e.g., Fig. 10, --The code rate controller 423 is configured to work when controlling actions of the encoder elements to control the code rates, to change data on parameters of quantization at the encoder elements to thereby control the code rates.  There may be an example preferably configured to work on among others information on states of signal amplitudes of difference data at each encoder elements and information on reference picture selection adapted to identify which reference picture is used at each predictor, as necessary to determine whether a process for super-resolution enlargement on a decoded picture is effective or ineffective, to operate when it is ineffective, to command the accumulation controller 412 to control the second accumulation buffer 416 to stop supplying decoded pictures to the second super-resolution enlarger 105, and make a changeover to use data on parameters of quantization created as information on predictive differences based on first reference pictures, as they are different from those data on parameters of quantization which have been used while the process for super-resolution enlargement has been effective, to control the code rates.--, in [0100]. [0143], [0153], [0175], [0180]-[0182], and [0222]; and in Fig. 18, and in [0229]-[0230]);
and determining that the first encoded subsequence, but not the third encoded
subsequence, complies with the threshold based on the delta bitrate and the delta visual quality score (see Sakazume: e.g., Fig. 10, --The code rate controller 423 is configured to work when controlling actions of the encoder elements to control the code rates, to change data on parameters of quantization at the encoder elements to thereby control the code rates.  There may be an example preferably configured to work on among others information on states of signal amplitudes of difference data at each encoder elements and information on reference picture selection adapted to identify which reference picture is used at each predictor, as necessary to determine whether a process for super-resolution enlargement on a decoded picture is effective or ineffective, to operate when it is ineffective, to command the accumulation controller 412 to control the second accumulation buffer 416 to stop supplying decoded pictures to the second super-resolution enlarger 105, and make a changeover to use data on parameters of quantization created as information on predictive differences based on first reference pictures, as they are different from those data on parameters of quantization which have been used while the process for super-resolution enlargement has been effective, to control the code rates.--, in [0153], [0175], [0180]-[0182]; and, --it is possible to work along creation of predictive pictures, to control selection of reference picture for each picture or for each set of a prescribed number of pictures, permitting an adaptive creation of predictive picture in accordance with the image quality of decoded picture, resulting in an enhanced encoding efficiency.--, in [0100], [0143], and [0222]).

Re Claim 5, Chen as modified by Sakazume, and Barkley further disclose prior to aggregating the first encoded subsequence and the second encoded subsequence:
generating a third encoded subsequence based on the first subsequence and the second resolution (see Sakazume: e.g., -- The third encoder 108 is configured for functions to acquire from the first super-resolution enlarger 103 super-resolution enlarged pictures from the third resolution converter 110 resolution conversion enlarged decoded pictures with a high resolution, and from the second super-resolution enlarger 105 super-resolution enlarged decoded pictures with the high resolution, to have acquired super-resolution enlarged pictures as encoding target pictures, resolution conversion enlarged decoded pictures from the third resolution converter 110 as first reference pictures, and super-resolution enlarged decoded pictures from the second super-resolution enlarger 105 as second reference pictures, and implement thereon a combination of processes for prescribed prediction and encoding to create a third sequence of encoded bits, and supply the multiplexer 109 with the third sequence of encoded bits thus created. --, in [0191]; also see: -- resulted a state simply containing the range of spatial frequency components left as it was, so even if this was subjected to a low-pass filtering process to limit the band to an `fmax`, still combined with a process for an inter-pixel thinning down to the pixel number of an original spatial resolution, there would have been created a picture containing the range of spatial frequency components left as it was.--, in [0131]-[0132]);
computing a delta bitrate based on a first bitrate associated with the first encoded subsequence and a second bitrate associated with the second encoded subsequence (see Sakazume: e.g., Fig. 10, --The code rate controller 423 is configured to work when controlling actions of the encoder elements to control the code rates, to change data on parameters of quantization at the encoder elements to thereby control the code rates.  There may be an example preferably configured to work on among others information on states of signal amplitudes of difference data at each encoder elements and information on reference picture selection adapted to identify which reference picture is used at each predictor, as necessary to determine whether a process for super-resolution enlargement on a decoded picture is effective or ineffective, to operate when it is ineffective, to command the accumulation controller 412 to control the second accumulation buffer 416 to stop supplying decoded pictures to the second super-resolution enlarger 105, and make a changeover to use data on parameters of quantization created as information on predictive differences based on first reference pictures, as they are different from those data on parameters of quantization which have been used while the process for super-resolution enlargement has been effective, to control the code rates.--, in [0100]. [0143], [0153], [0175], [0180]-[0182], and [0222]; and in Fig. 18, and in [0229]-[0230]);
computing a delta visual quality score based on a first visual quality score associated with the first encoded subsequence and a second visual quality score associated with the second encoded subsequence, wherein both the first visual quality score and the second visual quality score are associated with a target resolution (see Sakazume: e.g., Fig. 10, --The code rate controller 423 is configured to work when controlling actions of the encoder elements to control the code rates, to change data on parameters of quantization at the encoder elements to thereby control the code rates.  There may be an example preferably configured to work on among others information on states of signal amplitudes of difference data at each encoder elements and information on reference picture selection adapted to identify which reference picture is used at each predictor, as necessary to determine whether a process for super-resolution enlargement on a decoded picture is effective or ineffective, to operate when it is ineffective, to command the accumulation controller 412 to control the second accumulation buffer 416 to stop supplying decoded pictures to the second super-resolution enlarger 105, and make a changeover to use data on parameters of quantization created as information on predictive differences based on first reference pictures, as they are different from those data on parameters of quantization which have been used while the process for super-resolution enlargement has been effective, to control the code rates.--, in [0100]. [0143], [0153], [0175], [0180]-[0182], and [0222]; and in Fig. 18, and in [0229]-[0230]);
determining that the third encoded subsequence does not comply with the threshold based on the delta bitrate and the delta visual quality score (see Sakazume: e.g., --For control to make a selection of reference picture for each picture or for each set of a prescribed number of pictures, the third encoder 108 may be configured to create a set of data on the selection of reference picture to identify a first reference picture or a second reference picture whichever is used, and implement thereon a process for a prescribed entropy encoding using an unshown entropy encoder to create a sequence of encoded bits of data on the reference picture selection, to supply to the multiplexer 109.--, in [0194]-[0197], similarly also see Chen: e.g., -- In particular, intra-prediction unit 46 may determine an intra-prediction mode to use to encode a current block. In some examples, intra-prediction unit 46 may encode a current block using various intra-prediction modes, e.g., during separate encoding passes, and intra-prediction unit 46 (or mode select unit 40, in some examples) may select an appropriate intra-prediction mode to use from the tested modes. For example, intra-prediction unit 46 may calculate rate-distortion values using a rate-distortion analysis for the various tested intra-prediction modes, and select the intra-prediction mode having the best rate-distortion characteristics among the tested modes. Rate-distortion analysis generally determines an amount of distortion (or error) between an encoded block and an original, unencoded block that was encoded to produce the encoded block, as well as a bit rate (that is, a number of bits) used to produce the encoded block. Intra-prediction unit 46 may calculate ratios from the distortions and rates for the various encoded blocks to determine which intra-prediction mode exhibits the best rate-distortion value for the block. [0064] After selecting an intra-prediction mode for a block, intra-prediction unit 46 may provide information indicative of the selected intra-prediction mode for the block to entropy encoding unit 56.--, in [0063]-[0064); and,
discarding the third encoded subsequence (see Sakazume: e.g., --For control to make a selection of reference picture for each picture or for each set of a prescribed number of pictures, the third encoder 108 may be configured to create a set of data on the selection of reference picture to identify a first reference picture or a second reference picture whichever is used, and implement thereon a process for a prescribed entropy encoding using an unshown entropy encoder to create a sequence of encoded bits of data on the reference picture selection, to supply to the multiplexer 109.--, in [0194]-[0197], similarly also see Chen: e.g., -- In particular, intra-prediction unit 46 may determine an intra-prediction mode to use to encode a current block. In some examples, intra-prediction unit 46 may encode a current block using various intra-prediction modes, e.g., during separate encoding passes, and intra-prediction unit 46 (or mode select unit 40, in some examples) may select an appropriate intra-prediction mode to use from the tested modes. For example, intra-prediction unit 46 may calculate rate-distortion values using a rate-distortion analysis for the various tested intra-prediction modes, and select the intra-prediction mode having the best rate-distortion characteristics among the tested modes. Rate-distortion analysis generally determines an amount of distortion (or error) between an encoded block and an original, unencoded block that was encoded to produce the encoded block, as well as a bit rate (that is, a number of bits) used to produce the encoded block. Intra-prediction unit 46 may calculate ratios from the distortions and rates for the various encoded blocks to determine which intra-prediction mode exhibits the best rate-distortion value for the block. [0064] After selecting an intra-prediction mode for a block, intra-prediction unit 46 may provide information indicative of the selected intra-prediction mode for the block to entropy encoding unit 56.--, in [0063]-[0064], and, --a sub-sequence of pictures with one resolution may have different coding parameters, such as an LCU size, than another sub-sequence of pictures with another, different resolution. Accordingly, it may not be sufficient to use a single active SPS to describe characteristics of a CVS comprising the sub-sequences of pictures with the different resolutions. [0031] Furthermore, different sub-sequences of a CVS may have reference pictures having different sizes, that is, different spatial resolutions. Accordingly, one set of particular parameters included in an SPS for the CVS, e.g., max_num_ref_frames, may be optimal for one sub-sequence, but can be sub-optimal for all sub-sequences included in the CVS…….determining whether the DPB includes an empty frame buffer of a fixed size may be insufficient to determine whether the DPB is available to store the decoded picture. As one example, the DPB may have less buffer space than is required to store the decoded picture. [0034] Similarly, after removing a decoded picture from the DPB, wherein the removed decoded picture has a resolution that corresponds to a size that is different than the size of the frame buffer, merely determining that the decoded picture has been removed from the DPB may be insufficient to determine whether the DPB is actually available to store a subsequent decoded picture having a particular resolution.--, in [0031]-[0034]).

Re Claim 7,  Chen as modified by Sakazume and Barkley further disclose generating a third encoded subsequence based on the first subsequence and the second resolution (see Sakazume: e.g., -- The third encoder 108 is configured for functions to acquire from the first super-resolution enlarger 103 super-resolution enlarged pictures from the third resolution converter 110 resolution conversion enlarged decoded pictures with a high resolution, and from the second super-resolution enlarger 105 super-resolution enlarged decoded pictures with the high resolution, to have acquired super-resolution enlarged pictures as encoding target pictures, resolution conversion enlarged decoded pictures from the third resolution converter 110 as first reference pictures, and super-resolution enlarged decoded pictures from the second super-resolution enlarger 105 as second reference pictures, and implement thereon a combination of processes for prescribed prediction and encoding to create a third sequence of encoded bits, and supply the multiplexer 109 with the third sequence of encoded bits thus created. --, in [0191]; also see: -- resulted a state simply containing the range of spatial frequency components left as it was, so even if this was subjected to a low-pass filtering process to limit the band to an `fmax`, still combined with a process for an inter-pixel thinning down to the pixel number of an original spatial resolution, there would have been created a picture containing the range of spatial frequency components left as it was.--, in [0131]-[0132]);
aggregating the third encoded subsequence and the second encoded subsequence to generate a second encoded video sequence that is associated with a higher bitrate than the first encoded video sequence, wherein at least a portion of the second encoded video sequence, instead of the at least a portion of the first encoded video sequence, is subsequently streamed to the endpoint device during the playback of the media title (see Sakazume: e.g., -- The third encoder 108 is configured for functions to acquire from the first super-resolution enlarger 103 super-resolution enlarged pictures from the third resolution converter 110 resolution conversion enlarged decoded pictures with a high resolution, and from the second super-resolution enlarger 105 super-resolution enlarged decoded pictures with the high resolution, to have acquired super-resolution enlarged pictures as encoding target pictures, resolution conversion enlarged decoded pictures from the third resolution converter 110 as first reference pictures, and super-resolution enlarged decoded pictures from the second super-resolution enlarger 105 as second reference pictures, and implement thereon a combination of processes for prescribed prediction and encoding to create a third sequence of encoded bits, and supply the multiplexer 109 with the third sequence of encoded bits thus created. --, in [0191]).

Re Claim 8, Chen as modified by Sakazume, and, Barkley further disclose wherein the at least the portion of the first encoded video sequence comprises both the first encoded subsequence and the second encoded subsequence, and the first encoded video sequence is streamed to the endpoint device via a first file and the second encoded video sequence is streamed to the endpoint device via a second file (see Chen: e.g., -- a CVS may refer to a sequence of coded pictures starting from an instantaneous decoding refresh (IDR) picture to another IDR picture, exclusive, in decoding order, or the end of the coded video bitstream if the starting IDR picture is the last IDR picture in coded video bitstream.--, in [0017], [0028], and [0040]-[0042]).

Re Claims 10-11, and 13-16, claims 10-11, and 13-16 are the corresponding medium claim to claims 1-2, and 4-5, 7-8 respectively.  Claims10-11, and 13-16 thus are rejected for the similar reasons for claims 1-2, 4-5, and 7-8 respectively. See above discussions with regard to claims 1-2, 4-5, and 7-8 respectively. Further, Chen as modified by Barkley and Sakazume further disclose one or more non-transitory computer-readable storage media including instructions that, when executed by a processor, cause the processor to perform the steps (see Chen: e.g., Fig. 1, in [0039]-[0047]).


Re Claims 19-20, are the corresponding system claim to claims 1, 7 respectively.  Claim 19-20 thus are rejected for the similar reasons for claims 1, and 7 respectively. See above discussions with regard to claims 1, and 7 respectively. Further, Chen as modified by Barkley and Sakazume further disclose a system, comprising: one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions, is configured to perform the steps (see Chen: e.g., Fig. 1, in [0039]-[0047]).

Re Claim 21, Chen as modified by Barkley and Sakazume further disclose the metric is further based on an increase in bitrate when increasing from the first resolution to the second resolution (see Barkley: e.g., -- allowing the encoder the flexibility to choose to encode some portion or portions of the video at multiple levels of coded resolution…..The encoder can code some pictures of the video sequence at lower coded resolutions to achieve a lower encoded bit-rate, display size or display quality.  When desired to use the lower coding resolution, the encoder filters and down-samples the picture(s) to the lower resolution….the encoder can code some pictures of the video sequence at higher coded resolutions to achieve a higher encoded bit-rate, display size or display quality.  When desired to use the higher coding resolution, the encoder filter retains a larger portion of the original video resolution.  This is typically done by encoding an additional layer representing the difference between the video with larger resolution and the version of the lower resolution layer interpolated to match the size of the larger resolution video.--, in [0053] {herein desired quality, bitrate, the to be matched size, and frame rate can be a threshold for a metric, such as “a given set of design constraints and performance requirements” in [0003]}).

Claims 6, 9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Barkley and Sakazume, and further in view of Reznik (US 20180160161 A1, DATE FILED: December 1, 2017, and claim priority of  us-provisional-application US 62428946 December 1, 2016).
Re Claim 6, although Chen as modified by Barkley and Sakazume further disclose the visual quality score comprises improvement of peak-to-signal ratio (see Sakazume: e.g., -- implementing a process for a prescribed noise removal--, in [0115], and [0121]),
Chen as modified by Barkley and Sakazume however do not explicitly disclose wherein the first visual quality score comprises a video multimethod assessment fusion score, a harmonic video multimethod assessment fusion score, or a peak-signal-to-noise ratio.
Reznik teaches wherein the first visual quality score comprises a video multimethod assessment fusion score, a harmonic video multimethod assessment fusion score, or a peak-signal-to-noise ratio (see Reznik: e.g., -- performing one or more "probe" encodings of the particular content to determine quality-rate model for this particular content, and then using this model in an optimization process to determine encoding bit rate(s) (and optionally other profile parameters) that results in an encoding profile achieving best performance according to a certain optimization criterion…. The target quality value may comprise a perceptually-weighted target quality value.  The processing unit may be configured to cause the server to determine a video resolution based on the target quality value.  The processing unit may be configured to cause the server to determine the encoding parameters for the final encoding by fitting a quality model to the quality value of a first probe encoding of the at least one probe encoding and the quality value of a second probe encoding of the at least one probe encoding. --, in [0006]-[0010], and, -- SSIM can be used as quality metric.  SSIM is effectively an estimate of codec noise energy, scaled and mapped to [0,1] range, and where 1 implies ideal quality (0 noise), and 0 implies poorest quality.  As discussed in further detail below, a variant of SSIM, incorporating resolution scaling and perceptual filtering before SSIM computation can also be used--to understand quality differences across different reproduction devices.  That said, other embodiments may utilize other quality metrics (Peak Signal-To-Noise Ratio (PSNR), MOS, PQR, Video Multimethod Assessment Fusion (VMAF), etc.),--, in [0056]);
Chen (as modified by Barkley and Sakazume) and Reznik are combinable as they are in the same field of endeavor: encoding/decoding video data in multiple subsequences with different resolutions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method using Reznik’s teachings by including the first visual quality score comprises a video multimethod assessment fusion score, a harmonic video multimethod assessment fusion score, or a peak-signal-to-noise ratio to Chen’s visual quality analysis in order to find the lowest target bit rate at which an encoded video will have a given target quality value (see Reznik: e.g., in [0053]-[0056]).

Re Claim 9, Chen as modified by Barkley, Sakazume and Reznik further disclose computing a first visual quality score based on the first encoded video sequence and a target resolution (see Chen: e.g., -- The target RSS is the RSS with a resolution_id equal to: rId+(i==0?-1:1); [0100] If the current RSS has a resolution_id equal to 0, cropping_resolution_idc[0]=0 [0101] If the current RSS has a largest resolution_id among all RSSs in the CVS, cropping_resolution_idc[1]=0--, in [0094]-[0101]; also see Reznik: e.g., -- performing one or more "probe" encodings of the particular content to determine an encoding bit rate (and optionally other profile settings) that results in an encoding having a quality value sufficiently near (within a threshold) a target quality value--, in abstract, -- adaptive bit-rate (ABR) streaming encoders operate using a profile (or set of profiles), prescribing a number of streams (also referred to herein as "renditions" or "encodings") to be generated and particular parameters (target resolutions, framerates, bitrates, codecs, codec-related constraints, file formats, etc.) to be used for each encoded stream.--, in [0002], and, -- The target quality value comprises a perceptually-weighted target quality value.  The method may further comprise determining a video resolution based on the target quality value.  Determining the encoding parameters for the final encoding may comprise fitting a quality model to a quality value of a first probe encoding of the at least one probe encoding and a quality value of a second probe encoding of the at least one probe encoding.--, in [0008]);
specifying the first visual quality score via a manifest file associated with the media title (see Chen: e.g., -- The target RSS is the RSS with a resolution_id equal to: rId+(i==0?-1:1); [0100] If the current RSS has a resolution_id equal to 0, cropping_resolution_idc[0]=0 [0101] If the current RSS has a largest resolution_id among all RSSs in the CVS, cropping_resolution_idc[1]=0--, in [0094]-[0101]; also see Reznik: e.g., -- performing one or more "probe" encodings of the particular content to determine an encoding bit rate (and optionally other profile settings) that results in an encoding having a quality value sufficiently near (within a threshold) a target quality value--, in abstract, -- adaptive bit-rate (ABR) streaming encoders operate using a profile (or set of profiles), prescribing a number of streams (also referred to herein as "renditions" or "encodings") to be generated and particular parameters (target resolutions, framerates, bitrates, codecs, codec-related constraints, file formats, etc.) to be used for each encoded stream.--, in [0002], and, -- The target quality value comprises a perceptually-weighted target quality value.  The method may further comprise determining a video resolution based on the target quality value.  Determining the encoding parameters for the final encoding may comprise fitting a quality model to a quality value of a first probe encoding of the at least one probe encoding and a quality value of a second probe encoding of the at least one probe encoding.--, in [0008]); See similar obviousness and motivation statements for the combination of the teachings of the references as discussed above for claim 6; and
transmitting the manifest file to the endpoint device (see Chen: e.g., -- system 10 may be configured to support one-way or two-way video transmission to support applications such as video streaming, video playback, video broadcasting, and/or video telephony--, in [0042]-[0045]; also see Sakazume: -- The multiplexer 1809 acquires sequences of encoded bit as reencoded and supplied, and works complying with a prescribed syntax structure, to implement a process for a multiplexing, while inserting identification data for identification of sets of data used in the encoding, involving data on encoding modes and data on parameters of respective types, to create a sequence of encoded bit as multiplexed to output (step S715)--, in [0370]; also see: -- a step of implementing a process for a prescribed demultiplexing on a sequence of input encoded bits, outputting at least a first and a second sequence of encoded bits;… inserting encoding information inclusive of identification information for identification of information on encoding modes and parameters of respective types used, creating a sequence of encoded bits as multiplexed--, in claims 21-22).

Re Claims 17-18, are the corresponding medium claim to claims 6, 9 respectively.  Claim 17-18 thus are rejected for the similar reasons for claims 6, and 9 respectively. See above discussions with regard to claims 6, and 9 respectively. Further, Chen as modified by Barkley, Sakazume and Reznik further disclose one or more non-transitory computer-readable storage media including instructions that, when executed by a processor, cause the processor to perform the steps (see Chen: e.g., Fig. 1, in [0039]-[0047]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Barkley and Sakazume, and further in view of Puri (US 20050031219 A1).
Re Claim 12, Chen as modified by Barkley and Sakazume further discloses computing the two-dimensional frequency spectrum based on a transform algorithm and the first frame (see Chen: e.g., -- Transform processing unit 52 transforms the residual video data into residual transform coefficients using a transform, such as a discrete cosine transform (DCT) or a conceptually similar transform.  Transform processing unit 52 may convert the residual video data from a pixel domain to a transform domain, such as a frequency domain.--, in [0065]),
	Chen as modified by Barkley and Sakazume however do not explicitly disclose a fast Fourier transform algorithm,
	Puri teaches a fast Fourier transform algorithm (see Puri: e.g., -- Transform Coding: Blocks are transformed from the pixel domain to the frequency domain using the two-dimensional discrete cosine transform (DCT).  Other embodiments can use different transforms such as a fast-Fourier transform (FFT), modified DCT, etc. The frequency domain transform step uses the spatial correlation in a block to achieve compression and other advantages.--, in [0057]),
Chen (as modified by Barkley and Sakazume) and Puri are combinable as they are in the same field of endeavor: encoding/decoding video data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s medium using Puri’s teachings by including a fast Fourier transform algorithm to Chen’s pixels to frequency transform in order transform blocks from the pixel domain to the frequency domain, which uses the spatial correlation in a block to achieve compression and other advantages (see Puri: e.g., in [0057]-[0058]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soroushian (US 20130051768 A1) teaches -- the encoding application further configures the processor to select a resolution, sample aspect ratio, and frame rate for one of the alternative streams, determine a maximum bitrate threshold beyond which higher video quality can be achieved using a higher resolution than the selected resolution at the selected frame rate, and encode the source video stream at the predetermined network connection maximum data rate, when the predetermined network connection maximum data rate is less than the maximum bitrate threshold.--, in [0006]-[0007]. And, 
Wang (US 20180041788 A1) teaches: -- selecting the stream for the next video segment in one embodiment of the present invention.  The present invention may reject to switch to an higher bitrate and/or higher resolution stream, even if such switching is affordable, when such switching results in QoE increases lower than a threshold value.  This is different from prior art approaches which make the best effort to request the stream of the highest affordable bitrate, regardless of how much QoE improvement can be achieved by switching to that stream.  [0024] FIG. 11 plots the flow diagram of decision making on selecting the stream for the next video segment in one embodiment of the present invention.  The present invention may switch to a lower bitrate and/or lower resolution stream, even without seeing a drop in network bandwidth or buffer size, when such switching results in QoE drops lower than a threshold value, and when with such switching, the QoE maintains at or above a pre-determined target threshold QoE level.  This is different from prior art approaches which make the best effort to request the stream of the highest affordable bitrate.  Thus when there is no drop in network bandwidth or buffer size, prior art approaches will keep requesting the streams equaling or higher than the bitrate of the current stream, but will not switch to a lower bitrate stream.--, in [0023]-[0024].




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667